Exhibit 10.1

 

LOGO [g99192g35t36.jpg]

 

July 21, 2020

Dear Meredith:

On behalf of The New York Times Company (the “Company”), I am pleased to offer
you the positions of President and Chief Executive Officer, reporting to the
Company’s Board of Directors (“Board”) and Chairman of the Board (“Chairman”),
and working at the Company’s headquarters at 620 Eighth Avenue in New York, New
York. In addition, you will be appointed to the Company’s Board of Directors.

Term

The Company agrees to employ you as President and Chief Executive Officer, and
you agree to serve the Company as President and Chief Executive Officer, subject
to the terms and conditions herein, for the period commencing on September 8,
2020 (the “CEO Start Date”) and ending on January 1, 2023 (the “Expiration
Date”); provided that, on January 1 of each year, beginning with January 1, 2021
(each such January 1, an “Extension Date”), the Expiration Date will
automatically be extended by one additional year unless, at least 45 days prior
to such Extension Date, either party gives notice to the other that the
Expiration Date shall not be so extended (a “Notice of Non-Extension”). Your
employment will terminate on the Expiration Date, or such earlier date as you or
the Company chooses to terminate your employment for any or no reason.

Positions and Duties

During your employment with the Company, you will report to the Board and
Chairman, and will have duties and responsibilities that are commensurate with
your position, as assigned by the Board or Chairman. During your employment, you
shall devote your full business efforts and time to the Company. This
obligation, however, shall not preclude you from engaging in appropriate civic,
charitable or religious activities or, with the consent of the Nominating &
Governance Committee of the Board, from serving on the boards of directors of
companies that are not competitors to the Company. Any outside activities must
not materially interfere or conflict with your responsibilities or ability to
perform your duties of employment at the Company or your fiduciary obligations
as an officer and director of the Company and must be in compliance with, and
subject to approval (if required) under, the Company’s Business Ethics Policy,
Code of Ethics for Executive Chairman, Chief Executive Officer and Senior
Financial Officers, Code of Ethics for Directors, Corporate Governance
Principles, Policy on Transactions with Related Persons or any other applicable
policies. Additionally, you recognize and agree that you are subject to the
Company requirements for stock ownership by officers.



--------------------------------------------------------------------------------

July 21, 2020

Page 2

Compensation

Beginning on the CEO Start Date, your salary will be increased to $75,000
monthly, which is equivalent to $900,000 annually, less applicable taxes,
deductions and withholdings (“Base Salary”). Your Base Salary will be subject to
annual review by the Compensation Committee in accordance with the Company’s
established compensation review process and any increases or decreases will be
as determined at the discretion of the Compensation Committee and independent
directors as described below.

You will continue to be eligible to participate in the Company’s annual
incentive plan (“Annual Incentive Plan”), as in effect from time to time, under
the same terms and conditions as are extended to other members of the Executive
Committee. For 2020 and 2021, your target annual incentive compensation at 100%
payout (“Annual Incentive Target”) will be 100% of your Base Salary, prorated to
reflect any salary adjustments during the year. Depending on the actual
achievement of performance benchmarks, the maximum payout is 200% of your Annual
Incentive Target. Thereafter, your Annual Incentive Target will be set in
accordance with the practice for other members of the Executive Committee
(subject to approval by the independent directors as described below). You will
also continue to be eligible to participate in the Company’s long-term incentive
program (“Long-Term Incentive Program”), as in effect from time to time, under
the same terms and conditions as are extended to other members of the Executive
Committee. Your Long-Term Incentive Program awards made in 2021 for the
2021-2023 cycle will have a total targeted value of $3,200,000. Thereafter, your
total targeted value will be set annually in accordance with the practice for
other members of the Executive Committee (subject to approval by the independent
directors as described below). Your Long-Term Incentive Program awards made in
2020 for the 2020-2022 cycle (the “2020-2022 Performance Awards”) shall remain
in place, and the Company shall grant to you, effective the CEO Start Date,
additional 2020-2022 Performance Awards on the same terms and with a total
targeted value of $1,600,000 (so that, for the avoidance of doubt, your
aggregate total targeted value for all 2020-2022 Performance Awards shall be
$2,600,000). Payouts under the Annual Incentive Plan and the Long-Term Incentive
Program will be subject to all applicable taxes, deductions and withholdings.

As President and Chief Executive Officer, all determinations with respect to
your compensation will be made by the Compensation Committee, together with the
other independent members of the Board of Directors (in consultation with the
other non-management directors).

Benefits

In addition to the compensation described above, you will continue to be
eligible to participate in all other benefit plans, programs and arrangements
generally made available to employees of the Company or other members of the
Executive Committee on the same terms and conditions set forth in such plans,
programs, or arrangements. You will also be entitled vacation time each year in
accordance with Company’s vacation policy. The Company reserves the right to
terminate or modify any plan, program or procedure at any time.



--------------------------------------------------------------------------------

July 21, 2020

Page 3

At-Will Employment

Notwithstanding the term of this agreement, your employment is at-will. Either
you or the Company may terminate your employment at any time.

Notwithstanding the foregoing, if your employment (i) is terminated by the
Company without Cause (as such term is defined in Appendix A), and other than as
a result of (A) your death, or (B) your Disability (as such term is defined in
Appendix A) (ii) is terminated by you for Good Reason (as such term is defined
in Appendix A), or (iii) terminates on the Expiration Date following a Notice of
Non-Extension provided by the Company, then subject to your continued compliance
with the provisions contained in Appendix B hereto, you will be entitled to
receive (x) an amount equal to 1.25 times the sum of your Base Salary as then in
effect and your Annual Incentive Target under the Company’s Annual Incentive
Plan for the year of termination, payable commencing on the Payment Date
(defined below) in accordance with the regular payroll practices of the Company
in equal installments over the 15-month period following the termination,
(y) the Accrued Obligations (as such term is defined in Appendix A ) and (z) if
you or your dependents timely elect to receive COBRA coverage, reimbursement for
the actual cost of COBRA coverage in excess of the amount that similarly
situated active employees pay for the same levels of coverage as elected by you
or dependents for the 15-month period following your termination, provided that
such reimbursement shall immediately cease in the event you commence employment
with another employer that offers group medical coverage, or if you or your
dependents cease to be eligible for, or otherwise cease, COBRA coverage. If your
employment is terminated by reason of your death or Disability, then you or your
estate will be entitled to receive the Accrued Obligations.

Notwithstanding the foregoing, the obligations of the Company to pay any amounts
or benefits pursuant to the preceding paragraph will be subject to and
conditioned upon (i) your execution and delivery to the Company within 60 days
following your employment termination date a general waiver and release of
claims in favor of the Company and its related parties (in a form substantially
in the form attached hereto) and (ii) such release agreement, once executed by
you and delivered to the Company, has become irrevocable and final under
applicable law prior to the end of such 60-day period. The “Payment Date” shall
be the first regularly scheduled payroll date following the effective date of
the foregoing release. If and to the extent that such 60-day release
consideration period shall extend after the end of the calendar year in which
employment termination occurs, then the Payment Date shall be the later of
(i) the effective date of such release agreement and (ii) the first regularly
scheduled payroll date in the subsequent calendar year. Should you not execute
such release or execute and then revoke it, or should your employment terminate
for any reason other than those set forth in the preceding paragraph, you will
not be entitled to any of the payments and benefits set forth in the preceding
paragraph.

Upon any termination of your employment with the Company, at the request of the
Company, you shall resign from the Board and all officerships, directorships or
fiduciary positions with the Company and its affiliates and you agree to
promptly execute such documents as requested by the Company to endorse the same.



--------------------------------------------------------------------------------

July 21, 2020

Page 4

Clawback

All bonuses and equity grants shall be subject to the provisions of any
“clawback” policy that the Company may have in effect from time to time that is
applicable to, and applied in the same manner for, all executive officers,
including any established under the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

Restrictive Covenants

You hereby acknowledge that your employment as a senior executive officer of the
Company creates a relationship of confidence and trust between you and the
Company with respect to confidential and proprietary information applicable to
the business of the Company and its subsidiaries and affiliates (the “Company
Group”) and their clients. You further acknowledge the highly competitive nature
of the business of the Company Group. Accordingly, it is agreed that the
restrictions contained in Appendix B are reasonable and necessary for the
protection of the interests of the Company Group and that any violation of these
restrictions would cause substantial and irreparable injury to the Company
Group.

Legal Fees

The Company will reimburse you for reasonable legal fees incurred in connection
with negotiating and reviewing this agreement (based on your attorney’s normal
charges and upon providing the Company with documentation of the charges).

Indemnification

To the maximum extent permitted by law, you will be indemnified under the
Company’s Certificate of Incorporation and Bylaws relating to third-party claims
and will be covered by the Company’s Directors and Officers liability insurance
policies in accordance with the same terms and conditions as for other members
of the Executive Committee. In furtherance of the foregoing, the Company will
promptly advance, pay or reimburse any expenses, including reasonable attorney’s
fees, you incur in investigating and defending any actual or threatened action,
suit or proceeding for which you may be entitled to indemnification under this
paragraph.

Arbitration

The terms of this agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to provisions
thereof regarding conflict of laws. Any dispute or controversy based on, arising
under or relating to this agreement, or otherwise arising between you and the
Company and/or any of its subsidiary or affiliated entities, shall be settled
exclusively by final and binding arbitration, conducted before a single neutral
arbitrator in New York, New York in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”), as then in effect, except
as otherwise provided herein. Arbitration may be compelled, and judgment may be
entered on the arbitration award in any court having jurisdiction.
Notwithstanding the foregoing, the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any



--------------------------------------------------------------------------------

July 21, 2020

Page 5

 

violation of or continuation of any violation of the provisions of Appendix B,
and you hereby consent that such restraining order or injunction may be granted
without requiring the Company to post a bond. Only individuals who are
(i) lawyers engaged full-time in the practice of law and (ii) on AAA’s roster of
arbitrators shall be selected as an arbitrator. Within 20 days following the
conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law. Each party shall bear its own costs and
attorneys’ fees in connection with an arbitration, and the costs of the
arbitrator and the AAA’s administrative fees shall be borne according to AAA
Rules. Either party may seek injunctive relief to compel compliance with this
arbitration and/or maintain the status quo in aid of arbitration.

Section 409A

To the extent (A) any payments or benefits to which you become entitled under
this agreement, or under any agreement or plan referenced herein, in connection
with your termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and (B) you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A of the Code, then
such payments shall not be made or commence until the earlier of (i) the date
that is immediately following the expiration of the six (6)-month period
measured from the date of your “separation from service” (as such term is at the
time defined in Treasury Regulations under Section 409A of the Code) from the
Company; or (ii) the date of your death following such separation from service.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum (without interest). Any termination of your
employment that would result in your receipt of deferred compensation under
Section 409A of the Code must also constitute a “separation from service” (as
such term is defined in Treasury Regulation Section 1.409A-1(h)). The
determination of whether you have incurred a “separation from service” shall not
cause any forfeiture of deferred compensation subject to Section 409A of the
Code on your part, but shall only act, if applicable, as a delay in your receipt
of deferred compensation until such time as you incur a “separation from
service.” It is intended that each installment of any payments provided
hereunder constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A of the Code (and any state law of similar effect) provided under
Treasury Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”). To the
extent that any provision of this agreement is ambiguous as to its compliance
with Section 409A of the Code, the provision will be read in such a manner so
that all payments hereunder are either exempt from or comply with Section 409A
of the Code. Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
agreement is determined to be subject to Section 409A of the Code, the amount of
any such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.



--------------------------------------------------------------------------------

July 21, 2020

Page 6

Miscellaneous

Each provision of this agreement is severable and distinct from, and independent
of, every other provision hereof. If one provision hereof is declared void, the
remaining provisions shall remain in effect. Any provision of this agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

This agreement and any referenced documents and agreements constitute the entire
agreement between you and the Company with respect to the subject matter hereof
and supersede any and all prior or contemporaneous oral or written
representations, understandings, agreements or communications between you and
the Company concerning those subject matters.

This agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. You
hereby acknowledge and agree that this is an agreement for your personal
services and agrees that you shall perform such services individually and may
not assign your rights or transfer your obligations under this agreement to any
other party. This agreement may be executed in counterparts and all such
counterparts shall constitute one and the same agreement.

* * * * * * * * * *



--------------------------------------------------------------------------------

July 21, 2020

Page 7

If you accept our offer please sign, date, and return to me this agreement.

Sincerely,

The New York Times Company

 

By:   /s/ Brian P. McAndrews   Brian P. McAndrews   Presiding Director

Accepted:

 

/s/ Meredith Kopit Levien Meredith Kopit Levien

Date: July 21, 2020



--------------------------------------------------------------------------------

Appendix A

“Accrued Obligations” means (A) any Base Salary that had accrued but had not
been paid (including any amount for accrued and unused vacation time payable in
accordance with applicable law) on or before the date of termination, (B) any
reimbursement due to you pursuant for expenses incurred by you on or before the
date of termination, (C) a prorated payout under the Annual Incentive Plan for
the year of termination, payable at the same time as for other members of the
Executive Committee and (D) any other vested benefits or vested amounts due and
owed to you under the terms of any plan, program or arrangement of the Company.

“Cause” shall mean any of the following events: (i) your willful misconduct or
gross negligence with regard to the Company Group or in the performance of your
duties to the Company Group; (ii) your willful failure to attempt in good faith
to perform your duties or your failure to follow the lawful directives of the
Board (other than as a result of death or a physical or mental incapacity) which
failure is not cured within five (5) days of written notice; (iii) your
indictment (or equivalent) for, conviction of, or pleading of guilty or nolo
contendere to, a felony or any crime involving moral turpitude; (iv) your
performance of any act of theft, fraud, malfeasance or dishonesty (other than
good faith expense account disputes) in connection with the Company Group or
performance of your duties to the Company Group; (v) a material breach by you of
this agreement or any other written agreement with the Company Group which is
not cured within ten (10) days of written notice, (vi) your willful misconduct
which the Board determines in its good faith judgment had, or could reasonably
be expected to have, a material adverse impact on the Company Group
(economically or reputation-wise), (vii) conduct constituting, or allegations
of, sexual harassment or sexual misconduct at any time before or during your
employment, provided that the Company has a basis to believe the veracity of any
such allegations, or (viii) a material violation by you of the Company Group’s
Business Ethics Policy or other written material Company Group policy. For
purposes of this provision, no act or omission on your part shall be considered
“willful” unless it is done or omitted in bad faith or without reasonable belief
that the act or omission was in the best interests of the Company Group. Any act
or omission by you based upon a resolution duly adopted by the Board or advice
of counsel for the Company shall be conclusively presumed to have been done or
omitted in good faith and in the best interests of the Company.

“Disability” shall mean any of the following: (i) the meaning ascribed to such
term (or a similar term) in the long term disability plan sponsored by the
Company in which you are eligible to participate from time to time, (ii) your
absence from work due to your physical or mental incapacity for a period of at
least 180 days during any 365-day period (whether or not consecutive, and
including weekends and holidays) or (iii) in the good faith determination of the
Board, you are reasonably expected to be absent for work due to your physical or
mental incapacity for a period of at least 180 consecutive days.

“Good Reason” shall mean the occurrence of any of the following events, without
your express written consent, unless such events are fully corrected in all
material respects by the Company within thirty (30) days following written
notification by you to the Company that you intend to terminate your employment
hereunder at the end of such 30-day period for one of the following reasons:
(i) any diminution in your then current Base Salary or incentive compensation
targets (other than an across-the-board diminution applicable to generally all
named executive



--------------------------------------------------------------------------------

officers); (ii) material diminution in your title, reporting structure, duties,
authorities or responsibilities (other than temporarily while physically or
mentally incapacitated or as required by applicable law); (iii) the relocation
of your primary work location by more than 50 miles from its then current
location; or (iv) a material breach by the Company of this agreement or any
other written agreement with you. You acknowledge and agree to provide the
Company with a written notice detailing the specific circumstances alleged to
constitute Good Reason within ninety (90) days after the first occurrence of
such circumstances or you will be deemed to have waived the Good Reason event.



--------------------------------------------------------------------------------

Appendix B

Confidential Information

For purposes of this agreement, “Confidential Information” shall mean all
nonpublic information (whether in paper or electronic form, or contained in your
memory, or otherwise stored or recorded) relating to or arising from the Company
Group’s business, including, without limitation, trade secrets used, developed
or acquired by the Company Group in connection with its business. Without
limiting the generality of the foregoing, “Confidential Information” shall
specifically include all information concerning the manner and details of the
Company Group’s operation, organization and management; financial information
and/or documents and nonpublic policies, procedures and other printed, written
or electronic material generated or used in connection with the Company Group’s
business; the Company Group’s business plans and strategies; the identities of
the Company Group’s customers and the specific individual customer
representatives with whom the Company Group works; the details of the Company
Group’s relationship with such customers and customer representatives; the
identities of distributors, contractors and vendors utilized in the Company
Group’s business; the details of the Company Group’s relationships with such
distributors, contractors and vendors; the nature of fees and charges made to
the Company Group’s customers; nonpublic forms, contracts and other documents
used in the Company Group’s business; all confidential information concerning
the Company Group’s employees, agents and contractors, including without
limitation such persons’ compensation and benefits; the nature and content of
computer software used in the Company Group’s business, whether proprietary to
the Company Group or used by the Company Group under license from a third party;
and all other confidential information concerning the Company Group’s concepts,
prospects, customers, employees, agents, contractors, earnings, products,
services, equipment, systems and/or prospective and executed contracts and other
business arrangements. “Confidential Information” does not include information
that is now in or in the future comes into the public domain, unless due to your
breach of this Appendix B, information which is disclosed to you by others who
are not under an obligation of confidentiality to the Company Group or who have
not acquired such information through improper or unlawful means, information
that you develop independently without breach of this Appendix B, or information
which is disclosed by the Company Group to others without obligation of
confidentiality.

Except as provided in the Permitted Disclosure section below, during the period
beginning on the date of this agreement, and at all times prior to, during and
after your employment with the Company (except in connection with your
performance hereunder of your duties for the Company), you shall not, without
the Company’s prior written consent, at any time, directly or indirectly:
(i) use any Confidential Information for any purpose; or (ii) disclose or
otherwise communicate any Confidential Information to any Person (as defined
below). “Confidential Records” means all documents and other records, whether in
paper, electronic or other form, that contain or reflect any Confidential
Information. All Confidential Records prepared by or provided to you are and
shall remain the Company’s property. Except in connection with and in
furtherance of your work on the Company’s behalf or with the Company’s prior
written consent, you shall not, at any time, directly or indirectly: (A) copy or
use any Confidential Record for any purpose; or (B) show, give, sell, disclose
or otherwise communicate any Confidential Record or the contents of any
Confidential Record to any Person.



--------------------------------------------------------------------------------

On or prior to your employment termination date with the Company, you shall
deliver to the Company or its designee (and shall not keep in your possession or
deliver to any other Person) all Confidential Records in your possession or
control. Notwithstanding the foregoing, nothing in this Appendix B will prevent
you from retaining a home computer (provided you have removed all Confidential
Information therefrom), papers and other materials of a personal nature,
including diaries, calendars and contact databases and rolodexes, information
relating to your compensation or relating to the reimbursement of your expenses,
other information that may be needed for tax purposes, and copies of plans,
programs and agreements relating to your employment.

“Person” means any individual, natural person, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

Non-Disparagement

Except as provided in the Permitted Disclosure section below, during the period
beginning on the date of this agreement, and at all times prior to and during
your employment with the Company Group, and continuing through the fifteen-month
anniversary of the date of your termination or resignation for any reason
including upon the Expiration Date (the “Restriction Period”), (A) you hereby
agree not to make public statements or communications that disparage the Company
Group, its business, services, products or its or their current, former or
future directors or executive officers (in their capacity as such), or with
respect to any current or former director or executive officer of the Company
Group (in their capacity as such), and (B) the Company agrees that no authorized
agent or spokesperson of the Company will make public statements or
communications that disparage you. The foregoing shall not be violated by
truthful statements in any arbitral, investigative or judicial proceeding to
enforce or defend your or the Company’s rights under this agreement or any other
agreement between the parties hereto.

Non-Interference and Non-Solicitation

During the Restriction Period, you hereby agree not to (nor shall you cause,
encourage or provide assistance to, anyone else to), directly or indirectly
(A) interfere with the Company Group’s relationships with any of its current or
prospective suppliers, vendors or joint venture partners, or (B) employ, hire or
otherwise engage, or recruit, solicit or attempt to employ or otherwise engage,
on behalf of yourself or any other Person, any person who is, or was in the
prior six months, employed or engaged as an employee, independent contractor or
consultant of the Company Group (provided that independent contractors or
consultants who are not materially exclusive service providers of the Company
Group shall not be included in this prohibition) as of your employment
termination date. A “prospective supplier, vendor or joint venture partner”
shall mean any person or entity with whom the Company has engaged, with your
participation or actual knowledge, in material efforts to retain as a supplier,
vendor or joint venture partner within the one (1) year prior to your
termination or resignation for any reason.



--------------------------------------------------------------------------------

Non-Competition

You agree that during the Restriction Period, you shall not without the
permission of the Board, directly or indirectly, engage or provide services to
any Restricted Business (defined below) whether as an employee, consultant,
contractor, owner, operator or in any other capacity. “Restricted Business”
means any entity (or a division or portion of an entity) for which the
generation of journalistic content is or is planned to be the primary part of
its business. For purposes of illustration only, the term “Restricted Business”
includes the journalistic content-generating businesses (or division of portion
thereof) conducted by the following entities and their respective affiliates
(and any successors thereto): Advance Publications, Inc., Atlantic Media, Axel
Springer SE, British Broadcasting Corporation, Bloomberg, L.P., Buzzfeed, Inc.,
Cable News Network (CNN), Condé Nast, Dow Jones & Company, Inc., Hearst
Communications, Inc., News Corporation, Nikkei, The Washington Post, Vice Media
Inc. and Vox Media, Inc.

Tolling

The Restriction Period shall be tolled with respect to any restrictive covenant
obligation contained in this Appendix B for any period during which you are in
breach of such obligation.

Return of Company Property

Upon termination or resignation of your employment with the Company for any
reason, and at any earlier time the Company requests, you will (1) deliver to
the person designated by the Company all originals and copies of all documents
and property of the Company that is in your possession or under your control or
to which you may have access, (2) deliver to the person designated by the
Company all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, manuals, reports, files, books, compilations, work product, e-mail
messages, recordings, disks, thumb drives or other removable information storage
devices, hard drives, and data, and (3) to the extent that you made use of your
personal electronics (e.g., laptop, iPad, telephone, thumb drives, etc.) or
personal email accounts during employment with the Company, and subject to any
litigation preservation obligation that be then applicable, permit the Company
to delete all Company property and information from such personal devices.

Permitted Disclosure

Nothing in this Appendix B shall prohibit or restrict you from initiating
communications directly with, responding to any inquiry from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the Equal Employment Opportunity Commission, the Department
of Labor, the National Labor Relations Board, the Department of Justice, the
Securities and Exchange Commission, Congress, any agency Inspector General or
any other federal, state or local regulatory authority, or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. You do not need the prior authorization of the



--------------------------------------------------------------------------------

Company to engage in conduct protected by this subsection, and you do not need
to notify the Company that you have engaged in such conduct. Please take notice
that federal law provides criminal and civil immunity to federal and state
claims for trade secret misappropriation to individuals who disclose trade
secrets to their attorneys, courts, or government officials in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.

Remedies

Because your services are personal and unique and you have had and will continue
to have access to and have become and will continue to become acquainted with
the Confidential Information of the Company, and because any breach by you of
any of the restrictive covenants contained in this Appendix B would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy, the Company shall have the right to enforce any of such
restrictive covenants by injunction, specific performance or other equitable
relief, without bond and without prejudice to any other rights and remedies or
monetary damages permitted by law that the Company may have for any such breach,
or threatened breach. The Company may seek relief through arbitration as
provided for above, or through an injunction in any court of competent
jurisdiction. You agree that in any action in which the Company seeks
injunction, specific performance or other equitable relief, you will not assert
or contend that any of the provisions of this Appendix B are unreasonable or
otherwise unenforceable, and you specifically agree they are in fact reasonable
and necessary to protect the Company’s legitimate interests.

Severability

If any arbitrator or court shall determine that the duration, subject or scope
of any restriction contained in this Appendix B is unenforceable, it is the
intention of the parties that this Appendix B shall not thereby be terminated
but shall be deemed amended to the extent required to make it valid and
enforceable, such amendment to apply only with respect to the operation of this
Appendix B in the jurisdiction of the arbitrator or court that has made such
adjudication.



--------------------------------------------------------------------------------

Exhibit A

SEPARATION AGREEMENT AND RELEASE (HEREIN “AGREEMENT”)

                     (the “Company”) and                      (“Executive”)
agree as follows:

1.    Executive’s employment with the Company terminated effective [Date].

2.    In consideration of Executive’s undertakings herein, the Company will pay
Executive severance and benefits pursuant to the Employment Agreement between
the Company and Executive, less required deductions, as separation/severance pay
(the “Severance Payment”). Payment of the Severance Payment is contingent upon
the effectiveness of this Agreement and Executive’s compliance with all terms
and conditions of this Agreement. [Insert provision to address treatment of
equity/options and to describe any accrued but unpaid vacation pay that will be
paid regardless of signing this Agreement.]

3.    Executive agrees to return all Company property to the Human Resources
department immediately, and prior to receiving the Severance Payment, and to
otherwise comply with Executive’s obligations under the “Return of Company
Property” provision in Appendix B of the Employment Agreement.

4.    GENERAL RELEASE – Effective as of the Effective Date, and in return for
the consideration set forth above, Executive waives all claims and releases and
forever discharges against the Company and any of its current and former
affiliates, officers, directors, subsidiaries, parents, attorneys, shareholders
and executives (in their business and personal capacities) (the “Releasees”)
from any claims, demands, actions, causes of action or liabilities for damages
or any other relief or remedy, and obligations of any kind or nature whatsoever,
(collectively, “Claims”) based on any matter, cause or thing, from the beginning
of time through the date Executive signs this Agreement. Without limiting in any
way the foregoing general release, this release specifically includes the
following:

(a)    all Claims under Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the Older
Workers Benefit Protection Act, the Occupational Health and Safety Act, the
Worker Adjustment and Retraining Notification Act, the Family Medical Leave Act
and the Employee Retirement Income Security Act, and all amendments to these
acts.

(b)    all Claims, whether in tort, contract, by statute, or on any other basis,
whether in law or in equity, whether civil, criminal or administrative, whether
known or unknown, for damages or monies owed by Releasees, including
compensatory damages, emotional distress damages, physical injury damages,
punitive damages, attorney’s fees, costs, and interest, including all Claims for
back pay, front pay, overtime pay, severance pay, notice pay, health benefits,
retirement benefits, all other benefits, vacation pay, holiday pay, sick pay,
commissions, bonuses, relocation expenses, loans, expense reimbursements, or
other monies due



--------------------------------------------------------------------------------

(c)    all Claims under the New York Human Rights Law, the New York Labor Law,
the New York Executive Law, the New York Wage and Hour Laws, the New York Civil
Rights Law, each as amended any other state, federal, city, county or local
statute, rule, regulation, ordinance or order, or the national or local law of
any foreign country,

(d)    any Claim for future consideration for employment with the Company, any
claims for attorneys’ fees and costs and any employment rights or entitlement
law, and any claims for wrongful discharge, intentional infliction of emotional
distress, defamation, libel or slander, payment of wages, outrageous behavior,
breach of contract or any duty allegedly owed to Executive, discrimination based
upon race, color, ethnicity, sex, age, national origin, religion, disability,
sexual orientation, or another unlawful criterion or circumstance, and any other
theory of recovery.

5.    It is the intention of the parties to make this release as broad and as
general as the law permits. This Agreement does not prevent Executive from
enforcing Executive’s non-forfeitable rights to accrued benefits (within the
meaning of Sections 203 and 204 of the Employee Retirement Income Security Act
of 1974, as amended), as of the date of termination of her employment, under
applicable retirement or pension plans. The Agreement does not release any
Claims for vested benefits under any Company 401(k), retirement, medical,
disability or deferred compensation plans; any Claims to require the Company to
honor its commitments set forth in this Agreement; any Claims to interpret or
determine the scope, meaning, enforceability or effect of this Agreement; any
Claims arising after the Executive has signed this Agreement; any claims as a
shareholder or equityholder of the Company; any Claims for worker’s compensation
benefits, any Claims for unemployment compensation benefits, or any other Claims
that cannot be waived by signing a General Release or that may arise after the
Effective Date of this Agreement; and, any rights or Claims to representation
and/or indemnification by the Company or its affiliates for third party claims
made or threatened against Executive under the Company bylaws.

6.     Further, nothing herein prevents Executive from filing a charge relating
to discrimination or interacting, cooperating with, assisting, or testifying in
any investigation or proceeding as authorized by law, with the Securities and
Exchange Commission, the EEOC or any other bona fide government agency, however,
Executive does hereby agree to waive any right Executive may have to benefit in
any manner from any relief (whether monetary, equitable, or otherwise) from the
Company arising out of any past, present or future proceeding before the SEC,
the EEOC or any other bona fide government agency (“Government Agency”). This
Agreement does not limit Executive’s right, as protected by law, to receive an
award from a Government Agency for information provided to such Government
Agency.

7.    Executive reaffirms, and agrees to comply with her existing and ongoing
restrictions and obligations set forth in Appendix B to the Employment Agreement
which is hereby incorporated by reference into this Agreement.

8.    Executive has [twenty-one (21)/ forty-five (45) – depends on nature of
termination group, for age discrimination release to be valid] days from the
date she receives this Agreement to decide whether to sign this Agreement. She
may sign it at any time during this [twenty-one (21)/ forty-five (45)] day
period. If she does sign this Agreement, she will have



--------------------------------------------------------------------------------

seven (7) days from the date she signs it to revoke this Agreement. To be
effective, her revocation must be in writing and must be received by Employer’s
counsel by the close of business on the seventh day. If she does not revoke this
Agreement within that seven (7) day period, it shall become effective and
irrevocably binding at the conclusion of that seven (7) day period (the
“Effective Date of this Agreement”).

9.    Executive acknowledges that the Company hereby advises Executive to
consult with, and has consulted with, an attorney of her choice prior to signing
this Agreement.

10.    Executive acknowledges that Executive has fully read this Agreement,
understands the contents of this Agreement, and agrees to its terms and
conditions of her own free will, knowingly and voluntarily, and without any
duress or coercion.

11.    Executive understands that this Agreement includes a final general
release, and that Executive can make no further claims against the Company or
its affiliates, parent or subsidiaries. Executive also understands that this
Agreement precludes Executive from recovering any damages or other relief as a
result of any lawsuit, grievance, charge or claim brought on Executive’s behalf
against the Company or its affiliates, parent or subsidiaries.

12.    Executive acknowledges that Executive is receiving adequate consideration
(that is in addition to what Executive is otherwise entitled to) for signing
this Agreement.

13.    This Agreement constitutes the complete understanding between Executive
and the Company and supersedes all other agreements, except as otherwise
incorporated by reference herein. No other promises or agreements will be
binding unless signed by Executive and the Company. The Employment Agreement
between Executive and the Company, dated July 21, 2020 (and any amendments
thereto) is hereby terminated effective [date] and has no further force and
effect, except that Appendix B thereto shall continue in effect in accordance
with its terms and any provisions required to give effect to Section 2 of this
Agreement shall continue in effect in accordance with its terms.

14.    By entering into this Agreement, the Company does not admit and
specifically denies any liability, wrongdoing or violation of any law, statute,
regulation or policy, and it is expressly understood and agreed that this
Agreement is being entered into solely for the purpose of amicably resolving all
matters of any kind whatsoever between the Executive and the Company.

15.    In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

16.    The respective rights and obligations of the parties hereunder shall
survive and termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations.



--------------------------------------------------------------------------------

17.    Unless expressly specified elsewhere in this Agreement, this Agreement
shall be governed by and construed and interpreted in accordance with the laws
of the State of New York without reference to the principles of conflict of law.

 

Company      Executive

By:  

 

   

 

Date:       Date: